In an action to recover damages for defamation, the plaintiffs appeal, as limited by their brief, from so much of an order of the Supreme Court, Nassau County (Segal, J.), dated March 13, 1998, as granted the defendants’ motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed insofar as appealed from, with costs.
After the defendants made out a prima facie case for summary judgment, the plaintiffs failed to present any evidence tending to show that the defendant Leonard A. David’s statement, which was protected by a qualified privilege, was published with malice (see, Liberman v Gelstein, 80 NY2d 429; Shover v Instant Whip Processors, 240 AD2d 560). Therefore, the Supreme Court properly granted the motion. O’Brien, J. P., Ritter, Thompson and Joy, JJ., concur.